Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claim(s) 1-20 is/are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for transmitting BSRP based on buffer status of a UE. Each of independent claims, claim 1 (“A method”) and claim 16 (“A wireless local area network device”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for scheduling uplink (UL) traffic to a wireless local area network (WLAN) device, comprising: 
determining a status of a UL buffer of each station (STA), the status of the UL buffer of each STA comprising an amount of pending data at the UL buffer of each STA; and 
generating and transmitting a buffer state report poll (BSRP) by a UL scheduler of the WLAN device in accordance with a BSRP frequency, the BSRP frequency based on the UL buffer status of each STA.


Claim 16. A wireless local area network (WLAN) device operating on a channel in the WLAN, comprising: 
a processor; and 
a memory operatively connected to the processor, the memory comprising computer code that when executed causes the processor to: 
monitor received frames from one or more stations (STAs) associated to the WLAN device; 
determine an amount of pending data at the UL buffer of each STA based on the monitored received frames; 
determine a priority of each traffic flow based on the monitored received frames; 
compare the amount of pending data at the UL buffer of each STA to a respective first threshold; wherein a value of the respective first threshold is based on the determined priority for each traffic flow; and 
schedule for transmission a buffer state report poll (BSRP) in accordance with a BSRP frequency; wherein the BSRP frequency is based on the comparison.

Consequently, all dependent claims from claim(s) 1 and 16 is/are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571) 272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411